﻿It is with great pleasure
that I extend to you, Mr. President, our warmest
felicitations on your election. I also congratulate your
predecessor, His Excellency Mr. Jan Kavan, for his
effective leadership during the previous session of the
General Assembly.
We support Secretary-General Kofi Annan’s
efforts to infuse a new sense of mission into the United
Nations and maintain the centrality of its role in the
promotion of global peace and security. We pay tribute
to the memory of Mr. Sergio Vieira de Mello and the
other United Nations officials who sacrificed their lives
in the service of peace.
When the Berlin Wall collapsed, hopes revived
for a new age of cooperation and peace, free from
ideological confrontations. Sadly, those hopes were
dashed — by ethnic cleansing in Bosnia, and then in
Kosovo; by the failure to end the occupation of
Palestine, leading to the revived intifada against Israeli
occupation; by the brutal suppression of the Kashmiri’s
demand for self-determination and freedom from
Indian occupation; by the unending war in Afghanistan
and the international neglect which created a climate in
which extremism and terrorism could breed; and by the
series of international financial crises and the rise of
poverty as a consequence of unequal economic
globalization.
The terrible terrorist atrocity of 11 September
2001 jolted the foundations of the international system.
The response has weakened al Qaeda, but it has not
eliminated its associates. Terrorists have struck
repeatedly around the world — in Indonesia, Tunisia,
Morocco, Saudi Arabia, Russia, Kenya and my country,
Pakistan.
18

The tragedy of 11 September 2001 transformed
security policies and changed geopolitical calculations.
Pakistan took a strategic decision, based on our
principles of humanity and national interest, to support
the war on terrorism. There should be no doubt
whatsoever about intentions. Our actions speak louder
than words. Our capabilities were limited, but they
have been progressively improved. We are acting
against al Qaeda and its associates very effectively. We
have also acted against other organizations or groups
involved in any form of terrorism. Pakistan will remain
at the forefront of the war on terrorism.
The war against terrorism must be fought
comprehensively, on a global front, with vision and
understanding. It should not erode the moral values of
our societies. It must not be hijacked by those who
seek to use it as an excuse to suppress other peoples.
It must not be allowed to engender a clash of
civilizations — a clash between Islam and the West.
It is unfortunate that great religions — which
should be a source of hope, tolerance and peace — are
seen as being pitted against each other. Many Muslims
believe their eternal faith is being demonized. They see
Muslim peoples being cruelly suppressed for
demanding freedom and equality, or targeted for
discrimination and worse. On the other hand, the West
perceives the Islamic world as volatile and hostile, bent
upon striking at Western values. Muslims are often
seen as fanatics, extremists and terrorists.
Against the background of this volatile milieu,
the recent war in Iraq evoked negative reactions in
most Arab and Islamic countries.
This moment in history calls for reflection,
introspection and action. The thesis of a clash of
civilizations is a travesty. We must bridge the gulf of
misunderstanding between Islam and the West. We
must be the catalysts of change, not the prophets of
doom.
Islam is a faith of peace, harmony and justice.
Islam is democracy in action. It upholds human rights,
social equality, non-discrimination and freedom of
speech. The protection of minorities is an article of
faith in Islam. It does not discriminate on the basis of
colour, caste, creed or religion. Our faith is dynamic,
promoting constant renewal and adaptation, through
the process of ijtihad — interpretation through
consultation. Islam’s vision is not trapped in any one
period of history; it is modern and futuristic. Islam
must not be confused with the narrow vision of a few
extremists.
I believe the way forward is to adopt a two-
pronged — or double-pincer — strategy to build
harmony, promote moderation, oppose extremism and
ensure justice. I call this the strategy of enlightened
moderation.
On the one hand, Muslim nations must assume
their responsibility for internal reform and renewal.
They are at the crossroads. They must eschew
extremism and confrontation. They must embrace the
march of human civilization. They must address the
deficits in their social and economic development.
They must seek science and technology, higher
education and human resource development.
The international community — especially the
advanced countries of the West — must deliver the
other pincer in this strategy of enlightened moderation.
They can do so by helping to resolve political disputes
and situations in which Muslim peoples are being
suppressed, such as in Palestine and Kashmir; by
rejecting attempts to equate terrorism with Islam; and
by assisting the Muslim world in poverty alleviation
and in socio-economic development. The United
Nations itself has a crucial role to play in the
conception and execution of the strategy of enlightened
moderation.
In that context, it is clear that a consensus must
be quickly developed at the United Nations on ways to
restore Iraq’s stability, security and sovereignty. Iraq
cannot be allowed to remain an open wound. That
would have an impact on the region and could inject a
new dimension into the campaign against terrorism and
extremism. The consensus that is developed must
enable the Iraqi people, through an inclusive political
process, to determine the sequence of steps leading to a
fully representative Iraqi Government and to an end to
occupation. The Iraqi people should assume control of
their resources and of their political destiny as soon as
possible. They must receive the full support of the
international community, including Iraq’s neighbours
and the Arab and the Islamic countries, in building
security and in reconstructing their country. Pakistan
would be prepared to help in a collective United-
Nations-sanctioned Arab and Islamic effort to help the
Iraqi people, if they themselves wish us to do so.
Endeavours to stabilize Iraq will be enhanced by
progress in promoting peace with justice in the Middle
19

East. Hopes for a just and comprehensive peace were
aroused earlier this year by the Quartet’s road map;
those hopes have been progressively dimmed. But
failure is not an option at all. The fate of the
Palestinian people is the principal factor in determining
public and political perceptions in the entire Islamic
world. It is only progress towards a just peace that can
marginalize the extremists. Therefore, we must revive
faithful implementation of the road map and must
realize the vision of two States, Palestine and Israel,
living side by side in peace within recognized
boundaries.
We must ensure successful implementation of the
Bonn process in Afghanistan. The international
stabilization force should be expanded and enlarged to
ensure security and control over all parts of
Afghanistan by President Karzai’s Government.
Pakistan will continue to contribute to interdicting and
arresting al Qaeda and associated terrorists. We will
further intensify our economic cooperation with
Afghanistan. It is essential that Afghanistan’s territory
not be used by third countries for interference or for
terrorism against Afghanistan’s neighbours.
Jammu and Kashmir has been rightly described as
the most dangerous dispute in the world. A just
solution of that dispute holds the key to peace and
security in South Asia. I am glad that India has stepped
back from its dangerous and failed experiment in
coercive diplomacy last year. Despite some
improvement in the political atmosphere, India
continues to suppress the legitimate struggle of the
Kashmiri people to exercise their right of self-
determination, in accordance with Security Council
resolutions. It refuses Pakistan’s offers of dialogue to
address and resolve the Kashmir dispute once and for
all.
India cites cross-border terrorism in order to
reject dialogue. It knows full well that the Kashmiri
struggle is indigenous. India seeks to exploit the
international anti-terrorist sentiment after 11 September
to delegitimize the Kashmiri freedom struggle. On the
contrary, it is India which violates international law by
refusing to implement Security Council resolutions and
by perpetrating gross and consistent violations of
human rights in Kashmir.
Once again, from this rostrum, I invite India to
join Pakistan in a sustained dialogue to resolve the
Kashmir dispute. I am convinced that, with goodwill,
we can find a just solution which is acceptable to India,
to Pakistan and, above all, to the people of Kashmir. I
also invite India, jointly with Pakistan, to observe a
complete ceasefire along the Line of Control in
Kashmir.
Pakistan would also be prepared to encourage a
general cessation of violence within Kashmir involving
reciprocal obligations and restraints on Indian forces
and on the Kashmir freedom movement. And, may I
add, if India is genuinely concerned about infiltration
across the Line of Control, we ask that it agree to a
viable mechanism to monitor such infiltration on both
sides of the Line. The United Nations Military
Observer Group in India and Pakistan could be
enlarged for that very purpose.
Apart from addressing Kashmir, sustainable
security in South Asia requires India and Pakistan to
institute measures to ensure mutual nuclear restraint
and a conventional-arms balance. Unfortunately, India
has embarked on a massive build-up of its conventional
and non-conventional military capabilities — advanced
offensive aircraft, ballistic and cruise missiles, anti-
ballistic-missile systems, nuclear submarines and an
aircraft carrier. That will destabilize South Asia and
erode strategic deterrence. Those Powers which desire
peace, stability and security in South Asia, and oppose
the proliferation of weapons of mass destruction, must
review their decisions to offer such major strategic-
weapons systems to India. They must contribute to
maintaining arms restraint and a military balance in
South Asia.
The crises and conflicts of the past decade have
enhanced, not diminished, the relevance of the United
Nations. The United Nations remains the central forum
for dialogue and diplomacy, and it must be
strengthened. The Security Council must be made more
representative by increasing the number of non-
permanent members. New permanent members will
only expand inequality. States which occupy and
suppress other peoples, and defy the resolutions of the
Council, have absolutely no credentials to aspire to
permanent Security Council membership.
We are on the cusp of a new millennium. It is a
decisive moment in history. We must decide whether to
flow with the currents that threaten confrontation and
the collapse of civilizations, or to muster the collective
will to chart the course of history towards a peaceful
and cooperative global society. The leaders assembled
20

here bear an enormous responsibility to rescue our
world from war and violence, poverty and pestilence;
to redress inequity and impoverishment, which breed
despair and destruction; and finally, to collectively
construct a new global architecture of peace and
prosperity for all peoples and all nations.





